Exhibit 10.1



AMENDMENT TO LOAN AGREEMENT



AND REVOLVING CREDIT NOTE



February 25, 2014



This Amendment to Loan Agreement and Revolving Credit Note (this “Agreement”) is
made and entered into as of the date set forth above, by and among NTR Metals,
LLC (the “Company”) and DGSE Companies, Inc. (“DGSE”).  Capitalized terms used
but not defined herein have the meaning assigned to them in the Loan Agreement
and/or Note (as defined below), as applicable.



RECITALS



WHEREAS, the undersigned entered into that certain Loan Agreement, dated as of
July 19, 2012, by and between the Company and DGSE (the “Loan Agreement”),
pursuant to which the Company agreed to extend credit to DGSE; and



WHEREAS, DGSE executed that certain Revolving Credit Note, dated as of July 19,
2012, by and between the Company and DGSE (the “Note”), pursuant to which DGSE
promised to pay to the Company funds advanced by the Company, with interest
thereon; and



WHEREAS, pursuant to this Agreement, DGSE and the Company are amending the terms
of the Loan Agreement and Note.



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:



AGREEMENT



1.               Extension of Loan Agreement.  Section 1.1 of the Loan Agreement
is hereby amended so that the reference to “August 1, 2014” in the definition of
“Termination Date” is changed to “August 1, 2015”.



2.               Extension of Note.  Subparagraph (b) of the Note is hereby
amended so that the reference to “August 1, 2014” in the definition of “Maturity
Date” is changed to “August 1, 2015”.



3.               Continuing Guaranties, Security Interests and Liens.  DGSE
agrees that all of the guaranties, security interests and liens granted by DGSE
in favor of the Company pursuant to the Loan Documents shall remain in full
force and effect once this Agreement takes effect and extends the Loan Agreement
and Note as herein stated.



4.               Authority.  Each party hereto represents and warrants that it
had and has all necessary authority and legal capacity to enter into the Loan
Agreement, the Note and this Agreement.

--------------------------------------------------------------------------------





5.         Choice of Law.  The Loan Agreement, the Note and this Agreement are
to be construed according to the laws of the State of Texas and the applicable
laws of the United States of America.



 6.        Integration of Contract.  The Loan Agreement and Note, as amended by
this Agreement, constitute the full understanding of the parties, and no terms,
conditions, understandings or agreements purporting to modify or vary the terms
of the Loan Agreement, the Note or this Agreement shall be binding unless
hereafter made in writing and signed by the party to be bound.



 7.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.



IN WITNESS HEREOF, the undersigned have executed this Agreement on the date
first appearing above.



 

NTR METALS, LLC

  By Name: Title:    

DGSE COMPANIES, INC.

  By Name: Title:

